The summit
marking the sixtieth anniversary of the United Nations
is over, but to bring it to completion our work here
must build upon its outcome document (resolution
60/1) so as to fulfil the agreed package of reforms with
vision and determination. The Holy See, having
followed the outcome document's development closely,
welcomes much of what is proposed. However, the
lack of consensus on arms control and non-
proliferation issues is regrettable.
I should also like to add at the outset that the
Holy See understands the references to both the Cairo
International Conference on Population and
Development and the outcome of the Fourth World
Conference on Women, held in Beijing, and to
reproductive health found in paragraphs 57 (g), 58 and
58 (c) in the sense that it set out in its reservations and
statements of interpretation at those Conferences, that
is, as applying to a holistic concept of health that does
not consider abortion or access to abortion as a
dimension of those terms. These caveats aside, the
document is a basis for implementation and ongoing
discussions on United Nations reform.
Due to the human tragedies of genocide, war
crimes, ethnic cleansing and crimes against humanity,
the "responsibility to protect", as reflected in the
outcome document, has, for humanitarian reasons,
gained more acceptance. Its definitive legal
formulation could greatly contribute to the enrichment
not only of international law but also of sincere
solidarity among nations. To identify carefully and
honestly the causes of such man-made disasters is
indispensable to creating more timely prevention
measures. Protection of those in distress and assistance
to them go hand in hand with lucid analysis and public
awareness of the causes of humanitarian crises.
The silence of the outcome document regarding
disarmament and non-proliferation is worrying.
Nuclear armament is simply devastating for people and
for the environment; it destroys people's lives and the
substratum of every decent economy. We therefore
must insist upon nuclear non-proliferation. Likewise,
we must insist on complete nuclear disarmament and a
strengthened International Atomic Energy Agency
verification and safeguards system. No effort should be
spared to discourage not only the production of nuclear
weapons but also any trade or exchange in such
materials.
Of course, a secure world will not just be free of
the menace of war: it will be one where sustainable
human development is also assured, through sound
global governance. But, while global governance has a
logic of its own, it lacks its own ethics, something
which the world's nations must supply. We live in an
interdependent but fragile society and, in many places,
people's best interests are not served well. I should like
to mention here but three specific areas of ethical
challenge in this regard: solidarity with the poor, the
promotion of the common good, and a sustainable
environment.
Small gains made in this last area remain under
risk from, among other things, climate change, new
diseases, the irresponsible destruction of forests, water
pollution, depletion of fish stocks, the destruction of
global commons such as the oceans, and so on. It is
estimated that 15 out of 24 essential services provided
by ecosystems are being used unsustainably. The
enormity of today's environmental challenge obliges us
to rethink our notions of interdependence, global
cooperation and our common responsibility for the
stewardship of the planet. Differences on how to
address challenges should not stop agreement on the
identification of specific environmental threats and
common measures to tackle them.
Another core principle needs to be set out in the
form of the proper devolution of power to local levels
to ensure greater effectiveness and accountability,
known also as subsidiarity. The application of this
principle would foster a genuine respect for the rights
of nations and for the significance of culture, balancing
particularism and universalism. Global governance also
has to address the democracy deficit in order to assure
globalization without marginalization.
In this context, the United Nations becomes the
projection of the hope for peace and well-being in the
world. To fulfil this high calling, which is proper to the
Organization's nature and function, will require clear
characteristics of leadership, the courage of the
Organization and those who are part of it and a
common vision for its leaders, collaborators and
interlocutors at every level, so that they may succeed in
finding the right road to achieve the goals in view.
30

On the subject of the Human Rights Council, a
reform that improves upon the present arrangements is
to be welcomed. International law and its institutions
are vital for the application and enforcement of human
rights. Likewise, we should not lose sight of the
importance that the Universal Declaration of Human
Rights attaches to the incorporation of its principles
into national law and to education in fostering a rights-
respecting culture. Promotion and enforcement of
human rights at the national level and constant
attention to education will continue to be indispensable
to allow those rights to flourish in the new system.
The international community, the happy
possessor of the Universal Declaration of Human
Rights since 1948, appears, however, in the meantime
to have forgotten that not only essential human rights
but also human duties underpin the Declaration. These
duties establish the framework in which our rights are
contained, so that the latter are not simply exercised
upon a whim. The reference to duties in the Universal
Declaration reminds us that rights usually entail
responsibilities; and that if we expect our own rights to
be respected, we must respect the rights of others.
Indeed, the Declaration's recognition of the
interdependence of rights and duties was one of the key
features that enabled it to win consensus from nations
East and West, North and South. Today, when
globalization has rendered us more interdependent than
ever, a greater sense of universal human duties would
benefit the cause of peace, because awareness of our
mutual responsibility acknowledges duties as being
essential to a social order which does not depend upon
the will or the power of any individual or group.
The question has resurfaced of how there can be
universal rights in view of the diversity among
cultures. Some maintain that all rights are culturally
relative; others claim that universal rights are just
instruments of a given cultural imperialism; and some
believe the gulf between those two positions cannot be
bridged. My delegation, however, shares the faith of
the principal framers of the Universal Declaration, that
certain values are so fundamental that they can find
support in the moral and philosophical traditions of
cultures. For that reason, such universal principles or
basic human rights are undeniable. In their essential
core they have to be universally recognized and must
be operative erga omnes. To reject the idea that basic
rights are relative, however, does not require one to
reject a legitimate pluralism in their implementation.
Quite the contrary, for pluralism is the only way to
move beyond the sterile relativism-imperialism debate.
The Holy See, on the basis of its own long
experience in seeing how a common core of principles
can take root and flourish in vastly different cultures,
affirms the wisdom of the drafters of the Universal
Declaration in this respect. The framework they
fashioned is flexible enough to allow for differences in
emphasis and implementation, but not so malleable as
to permit any basic human right to be completely
eclipsed or unnecessarily subordinated for the sake of
other rights. Regrettably, the legitimately pluralist
approach to basic rights is sometimes forgotten, but it
must be retrieved if we are to avoid a top-down,
homogenizing vision of human rights.
In the wake of recent acts of terrible violence,
calls have come from various quarters to promote
greater understanding among religions, cultures and
civilizations. The Holy See supports the initiatives in
the field of interfaith cooperation and dialogue among
civilizations, especially where, in the spirit of their
reference to and reliance on God, they form
consciences, foster common moral values and promote
intercultural understanding and proactive
commitments. Those tasks require continued
evaluation with regard to motivation, policies, laws and
institutions. It is the mission of civil and religious
leaders to be a source of inspiration, support and
guidance for all people of good will who strive towards
sustainable peace.
The Holy See also understands that there is a
particular type of interreligious dialogue in which
religious representatives and their constituents engage
in discussion on the theological and spiritual tenets of
their respective religions and exchange positive
experiences with a view to promoting mutual
understanding and respect among all. That type of
dialogue does not appear to be part of the United
Nations Charter and is therefore better left to religious
experts and appropriate representatives of religions.
Nevertheless, the United Nations can make a valid and
important contribution to interfaith cooperation for
peace and development.
In concluding, I should like to add a word of
acknowledgement of the important contribution that
the United Nations staff makes to the Organization in
its efforts to promote harmony and solidarity among
peoples. Likewise, I should like to express once again
to you, Sir, the best wishes and support of my
delegation as you look ahead to an important and
fruitful presidency of the General Assembly.